U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Concierge Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-38838 95-4442384 (state of incorporation) (Commission File Number) (IRS Employer I.D. Number) 29115 Valley Center Rd. #K-206 Valley Center, CA 92082 Tel: 866.800.2978 Fax: 888.312.0124 (Address and telephone number of registrant's principal executive offices and principal place of business) Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes oNo þ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes oNo þ State issuer's revenues for its most recent fiscal year:$2,268,127. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $1,795,793 computed by reference to the $0.009 average of the bid and asked price of the Company's Common Stock on September 29, 2014. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 244,684,088 shares of Common Stock, $0.001 par value, and 206,186 shares of Series A Convertible, Voting, Preferred Stock, and 9,498,409 Series B Convertible, Voting, Preferred Stock on September 29, 2014. Series A Preferred stock is convertible, under certain conditions, to 5 shares of common stock for each share of Series A Preferred stock. Each share of Series A Preferred stock votes as 5 shares of common stock. Series B Preferred stock is convertible, under certain conditions, to 20 shares of common stock for each share of Series B Preferred stock. Each share of Series B Preferred stock votes as 20 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (3) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act").The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990).Information Statement pursuant to Section 14C filed December 10, 2010. Transitional Small Business Disclosure Format (check one): Yes o No þ TABLE OF CONTENTS PART I ITEM 1 Business 3 ITEM 2 Properties 6 ITEM 3 Legal Proceedings 6 ITEM 4 Submission of Matters to a Vote of Security Holders 6 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 8 Financial Statements and Supplementary Data 12 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 ITEM 9A Controls and Procedures 28 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 29 ITEM 11 Executive Compensation 32 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 35 ITEM 14 Principal Accounting Fees and Services 35 PART IV ITEM 15 Exhibits, Financial Statement Schedules 36 2 PART I ITEM 1.BUSINESS. Business Development. Concierge Technologies, Inc. was incorporated in California on August 18, 1993 as "Fanfest, Inc."On August 29, 1995 its name was changed to Starfest, Inc., and on March 20, 2002 its name was changed to “Concierge Technologies, Inc.” Pursuant to a Stock Purchase Agreement (the "Purchase Agreement") dated March 6, 2000 between MAS Capital, Inc., an Indiana corporation, the controlling shareholder of MAS Acquisition XX Corp. ("MAS XX"), an Indiana corporation, and Starfest, approximately 96.83 percent (8,250,000 shares) of the outstanding shares of common stock of MAS Acquisition XX Corp. were exchanged for $100,000 and 150,000 shares of common stock of Starfest in a transaction in which Starfest became the parent corporation of MAS XX. At the time of this transaction, the market price of Starfest's common stock was $1.50 bid at closing on March 7, 2000 on the OTC Bulletin Board.Accordingly, the consideration Starfest paid for the 96.83 percent interest was valued at $325,000. Concierge loaned to Starfest the $100,000 cash portion of the consideration evidenced by a no-interest, demand note.Michael Huemmer, the president of Starfest, loaned to Starfest the 150,000 shares of common stock of Starfest that was the stock portion of the consideration. Upon execution of the Purchase Agreement and the subsequent delivery of $100,000 cash and 150,000 shares of common stock of Starfest on March 7, 2000, to MAS Capital Inc., pursuant to Rule 12g-3(a) of the General Rules and Regulations of the Securities and Exchange Commission, Starfest became the successor issuer to MAS Acquisition XX Corp. for reporting purposes under the Securities and Exchange Act of 1934 and elected to report under the Act effective March 7, 2000. MAS XX had no business, no assets, and no liabilities at the time of the transaction.Starfest entered into the transaction solely for the purpose of becoming the successor issuer to MAS Acquisition XX Corp. for reporting purposes under the 1934 Exchange Act.Prior to this transaction, Starfest was preparing to register its common stock with the Commission in order to avoid being delisted by the OTC Bulletin Board.By engaging in the Rule 12g-3(a) transaction, Starfest avoided the possibility that its planned registration statement with the Commission would not be fully reviewed by the Commission's staff before an April 2000 deadline, which would result in Starfest's common stock being delisted on the OTC Bulletin Board. An agreement of merger was entered into between Starfest and Concierge, Inc., a Nevada corporation, on January 26, 2000.The proposed merger was submitted to the shareholders of each of Starfest and Concierge pursuant to a Form S-4 Prospectus-Proxy Statement filed with the Commission. 3 As described in Starfest’s Form 8-K filed on April 2, 2002 with the Commission (Commission File No. 000-29913), the shareholders of Starfest and Concierge did approve the merger, and the merger was legally effected on March 20, 2002. Pursuant to the agreement of merger between Starfest and Concierge, ● Starfest was the surviving corporation, ● The shareholders of Concierge received pro rata for their shares of common stock of Concierge, 99,957,713 shares of common stock of Starfest in the merger, and all shares of capital stock of Concierge were cancelled, ● The fiscal year-end of the corporation was changed to June 30, ● The officers and directors of Concierge became the officers and directors of Starfest, and ● The name of Starfest was changed to "Concierge Technologies, Inc." Our Business. Concierge, through its majority owned operating subsidiary Wireless Village, doing business as Janus Cam, is in the business of importing, selling, distributing and installing high-definition digital video recorders with GPS mapping, audio recording, wireless broadcasting, playback and security features as conceptualized to provide historical records of vehicle driving behavior and mobile incidents. During the previous fiscal year, Concierge divested ownership interest in its wholly owned subsidiary, Planet Halo, who was engaged in new product research and development related to mobile incident reporting with the intent to develop, license, trademark and/or manufacture leading edge products within the industry. On May 5, 2004 we acquired all of the outstanding and issued shares of Planet Halo, a privately held Nevada corporation. On June 5, 2007 Planet Halo launched its first wireless broadband network designed for subscription access to the Internet. The second such network was completed in Ventura, California during the 2007-2008 fiscal year. Planet Halo continued to operate and expand the subscriber base until encountering insurmountable competition from disruptive technologies. The wireless business was discontinued during the fiscal year ended June 30, 2011 and a transition was made to research and development activities for in-vehicle video recording devices. In January 2013 we sold all of our interest in Planet Halo through a stock redemption agreement wherein a holder of Concierge Series B, Voting, Convertible Preferred stock exchanged a portion of those shares for all of the issued and outstanding stock in Planet Halo. On January 23, 2008 we acquired all of the outstanding and issued shares of Wireless Village, a privately held Nevada corporation based in Cleveland, Ohio. Wireless Village’s assets include computer hardware, software, domain names, existing radio site infrastructure, and expertise in designing, operating, managing and maintaining wireless and wired networks, including video security systems. Wireless Village began transitioning to the business of mobile incident reporting, or “black box” technology, for vehicles during the fiscal year ended June 30, 2010. During September 2010 Wireless Village offered three knowledgeable individuals, a product manufacturer, and an industry lobbyist an equity stake in the company in exchange for providing their services and expertise, along with a potential client list, exclusively to Wireless Village. Accordingly, on October 8, 2010, Concierge Technologies conveyed approximately 49% of its equity in Wireless Village, in the aggregate, to the aforementioned group. As a result the focus of Wireless Village has been redirected to the business of mobile incident reporting technology and sales through the present time. A fictitious business name of 3rd Eye Cam was adopted and filed in the State of Nevada and, during the previous fiscal year, that name was discontinued in favor of the current fictitious name Janus Cam. The company currently operates from leased offices in South San Francisco, CA. 4 During the previous fiscal year Concierge Technologies, through a stock exchange agreement, acquired all of the shares owned by the minority shareholders of Wireless Village in exchange for shares of Concierge Technologies Series B, Voting, Convertible Preferred stock. As of June 30, 2014 Wireless Village is a wholly owned subsidiary of Concierge Technologies, Inc. and its only operating subsidiary. Governmental Approval of Principal Products.No governmental approval is required in the U.S. for Concierge's products. Government Regulations.There are no governmental regulations in the U.S. that apply to Concierge's sale of recording devices, and no specific license or approvals are required, with the exception of adoption by local industry associations or municipalities on a case-by-case basis of the Wireless Village devices meeting suitability for purpose standards. Dependence on Major Customers and Suppliers.Concierge is currently dependent upon its major supplier to continue to supply the recording products at quantities and prices as necessary to meet market demands. Concierge, through Wireless Village, does not expect to be reliant on a single major customer to meet its business objects for the foreseeable future. Seasonality.There should be no seasonal aspect to Concierge’s business. Research and Development.Concierge expended approximately $40,180 on research and development during fiscal year ending June 30, 2014. Environmental Controls.Concierge is subject to no environmental controls or restrictions that require the outlay of capital or the obtaining of a permit in order to engage in business. Patents, Trademarks, Copyrights and Intellectual Property.Concierge has trademarked its Personal Communications Attendant. It has no patents on the product. On March 13, 2013 a trademark was granted to Wireless Village for the name “Janus” as used in commerce for cameras and related equipment. Number of Employees.On June 30, 2014, we employed 5 persons full time and relied further on independent sales personnel, commissioned agents and contractors to perform additional sales exercises. 5 ITEM 2.PROPERTIES. We own no plants or real property. Facilities Our office facilities for Concierge Technologies are housed by our Chief Executive Officer, David Neibert, whose mailing address is 29115 Valley Center Rd., K-206, Valley Center, CA 92082. Our majority owned subsidiary, Wireless Village/dba Janus Cam, is operated from leased office space at 31 Airport Blvd., Suite G2, South San Francisco, CA 94080 ITEM 3.LEGAL PROCEEDINGS. On May 6, 2002, a default judgment was awarded to Brookside Investments Ltd against, jointly and severally, our company, Allen E. Kahn, and The Whitehall Companies in the amount of $135,000 plus interest and legal fees.Concierge did not defend against the complaint by Brookside, which alleged that Brookside was entitled to a refund of its investment as a result of a breach of contract. Brookside had entered into a subscription agreement with Concierge, Inc. that called for, among other things, the pending merger between Starfest and Concierge to be completed within 180 days of the investment. The merger was not completed within 180 days and Brookside sought a refund of its investment, which Concierge was unable to provide. As of May 6, 2012, the judgment had lapsed and there is no further effect. Although the judgment is no longer enforceable against Concierge, and Concierge is no longer domiciled in the state of jurisdiction where the judgment was entered, the amount of $135,000 continues to be listed among the accrued expenses of the company. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no matters submitted to shareholders for a vote for the fiscal year ended June 30, 2014. 6 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our Common Stock presently trades on the OTC Markets QB Exchange.The high and low bid prices, as reported by the OTC Bulletin Board, are as follows for fiscal years ended June 30, 2013 and 2014.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low Calendar 2012 3rd Qtr. 4th Qtr Calendar 2013 1st Qtr 2nd Qtr 3rd Qtr. 4th Qtr Calendar 2014 1st Qtr 2nd Qtr Holders On June 30, 2014 there were approximately 350 holders of record of our common stock. Dividends We have had no earnings and have declared no dividends on our capital stock.Under Nevada law, a company - such as our company - can pay dividends only ● from retained earnings, or ● if after the dividend is made, ● its tangible assets would equal at least 11/4 times its liabilities, and ● its current assets would at least equal its current liabilities, or ● if the average of its earnings before income taxes and before interest expenses for the last two years was less than the average of its interest expenses for the last two years, then its current assets must be equal to at least 11/4 times its current liabilities. The directors' strategy on dividends is to declare and pay dividends only from retained earnings and when the directors deem it prudent and in the best interests of the company to declare and pay dividends. 7 Penny Stock Regulations Our common stock trades on the OTC Markets QB exchange at a price less than $5 a share and is subject to the rules governing "penny stocks." A "penny stock" is any stock that: ● sells for less than $5 a share. ● is not listed on an exchange or authorized for quotation on The Nasdaq Stock Market, and ● is not a stock of a "substantial issuer." We are not now a "substantial issuer" and cannot become one until we have net tangible assets of at least $2 million. There are statutes and regulations of the Securities and Exchange Commission (the "Commission") that impose a strict regimen on brokers that recommend penny stocks. The Penny Stock Suitability Rule Before a broker-dealer can recommend and sell a penny stock to a new customer who is not an institutional accredited investor, the broker-dealer must obtain from the customer information concerning the person's financial situation, investment experience and investment objectives.Then, the broker-dealer must "reasonably determine" (1) that transactions in penny stocks are suitable for the person and (2) that the person, or his advisor, is capable of evaluating the risks in penny stocks. After making this determination, the broker-dealer must furnish the customer with a written statement setting forth the basis for this suitability determination.The customer must sign and date a copy of the written statement and return it to the broker-dealer. Finally the broker-dealer must also obtain from the customer a written agreement to purchase the penny stock, identifying the stock and the number of shares to be purchased. The above exercise delays a proposed transaction.It causes many broker-dealer firms to adopt a policy of not allowing their representatives to recommend penny stocks to their customers. The Penny Stock Suitability Rule, described above, and the Penny Stock Disclosure Rule, described below, do not apply to the following: ● transactions not recommended by the broker-dealer, ● sales to institutional accredited investors, ● transactions in which the customer is a director, officer, general partner, or direct or indirect beneficial owner of more than 5 percent of any class of equity security of the issuer of the penny stock that is the subject of the transaction, and ● transactions in penny stocks by broker-dealers whose income from penny stock activities does not exceed five percent of their total income during certain defined periods. The Penny Stock Disclosure Rule Another Commission rule - the Penny stock Disclosure Rule - requires a broker-dealer, who recommends the sale of a penny stock to a customer in a transaction not exempt from the suitability rule described above, to furnish the customer with a "risk disclosure document."This document is set forth in a federal regulation and contains the following information: ● A statement that penny stocks can be very risky, that investors often cannot sell a penny stock back to the dealer that sold them the stock, ● A warning that salespersons of penny stocks are not impartial advisers but are paid to sell the stock, ● The statement that federal law requires the salesperson to tell the potential investor in a penny stock - 8 ● the "offer" and the "bid" on the stock, and ● the compensation the salesperson and his firm will receive for the trade, ● An explanation that the offer price and the bid price are the wholesale prices at which dealers are willing to sell and buy the stock from other dealers, and that in its trade with a customer the dealer may add a retail charge to these wholesale prices, ● A warning that a large spread between the bid and the offer price can make the resale of the stock very costly, ● Telephone numbers a person can call if he or she is a victim of fraud, ● Admonitions - ● to use caution when investing in penny stocks, ● to understand the risky nature of penny stocks, ● to know the brokerage firm and the salespeople with whom one is dealing, and ● to be cautious if ones salesperson leaves the firm. Finally, the customer must be furnished with a monthly statement including prescribed information relating to market and price information concerning the penny stocks held in the customer's account. Effects of the Rule The above penny stock regulatory scheme is a response by the Congress and the Commission to known abuses in the telemarketing of low-priced securities by "boiler shop" operators.The scheme imposes market impediments on the sale and trading of penny stocks.It has a limiting effect on a stockholder's ability to resell a penny stock. Our shares likely will trade below $5 a share on the OTC Markets QB exchange and be, for some time at least, shares of a "penny stock" subject to the trading market impediments described above. Recent Sales of Unregistered Securities; Outstanding Stock Options Our company did not sell any shares of its common stock during the last three years, however on February 19, 2014 we issued 53,571 unregistered shares of our common stock to a holder of a note receivable from Janus Cam as a fee in exchange for agreement to extend the maturity date. The transaction was recorded as an expense of $750 based on the market value of our stock as of the date of issue. Our company sold the following shares of its Series B Convertible, Voting, Preferred Stock during the last three years without registering the shares. Each share of Series B Convertible, Voting, Preferred Stock is convertible into 20 shares of common stock and carries a vote equal to 20 shares of common stock in all matters brought before the shareholders for vote. Date No. of Shares Shareholder Type of Consideration Value of Consideration 9/8/12 Gonzalez & Kim Cash and Debt Forgiveness On February 18, 2014 the company entered into a series of agreements, including a convertible debenture, that resulted in a funding of $53,000. The note is convertible, at the option of the debenture holder, to unregistered common shares after August 18, 2014 at a conversion price calculated on a prescribed discount to the trailing 10-day volume weighted average market price of our shares on the date of conversion. During the initial 6 months from the date of the note the Company may repay the principal plus accrued interest at the rate of 8% per annum by applying a pre-payment penalty determined on a sliding scale tied to the aging of the note. After the initial 6-month period has elapsed the Company may not repay the note until its maturity date on November 18, 2014 at which time the note principal and interest will become due and payable without pre-payment penalty. The Company identified embedded derivatives related to the convertible debenture. These embedded derivatives included certain conversion features. The accounting treatment of derivative financial instruments requires that the Company record fair value of the derivatives as of the inception date of the convertible debenture and fair value as of each subsequent balance sheet date. However, as the debenture holder has no right to convert their debt to equity prior to August 19, 2014, hence, if, as of August 19, 2014, the debenture is not repaid, Company will account for the embedded derivative as of that date. 9 On March 28, 2014 the company entered into a series of agreements, including a convertible debenture, that resulted in a funding of $32,500. The note is convertible, at the option of the debenture holder, to unregistered common shares after September 22, 2014 at a conversion price calculated on a prescribed discount to the trailing 10-day volume weighted average market price of our shares on the date of conversion. During the initial 6 months from the date of the note the Company may repay the principal plus accrued interest at the rate of 8% per annum by applying a pre-payment penalty determined on a sliding scale tied to the aging of the note. After the initial 6-month period has elapsed the Company may not repay the note until its maturity date on December 28, 2014 at which time the note principal and interest will become due and payable without pre-payment penalty. The Company identified embedded derivatives related to the convertible debenture. These embedded derivatives included certain conversion features. The accounting treatment of derivative financial instruments requires that the Company record fair value of the derivatives as of the inception date of the convertible debenture and fair value as of each subsequent balance sheet date. However, as the debenture holder has no right to convert their debt to equity prior to September 22, 2014 hence, if, after September 22, 2014, the debenture is not repaid, the Company will account for the embedded derivative as of that date. On April 25, 2014 the company entered into a series of agreements, including a convertible debenture, that resulted in a funding of $32,500. The note is convertible, at the option of the debenture holder, to unregistered common shares after October 26, 2014 at a conversion price calculated on a prescribed discount to the trailing 10-day volume weighted average market price of our shares on the date of conversion. During the initial 6 months from the date of the note the Company may repay the principal plus accrued interest at the rate of 8% per annum by applying a pre-payment penalty determined on a sliding scale tied to the aging of the note. After the initial 6-month period has elapsed the Company may not repay the note until its maturity date on January 28, 2015 at which time the note principal and interest will become due and payable without pre-payment penalty. The Company identified embedded derivatives related to the convertible debenture. These embedded derivatives included certain conversion features. The accounting treatment of derivative financial instruments requires that the Company record fair value of the derivatives as of the inception date of the convertible debenture and fair value as of each subsequent balance sheet date. However, as the debenture holder has no right to convert their debt to equity prior to October 26, 2014 hence, if, after October 26, 2014, the debenture is not repaid, the Company will account for the embedded derivative as of that date. All of the above sales were made pursuant to the exemption from registration provided by the Commission’s Regulation D, Rule 506.All purchasers were either accredited investors or, if not, were provided copies of the company’s recent filings with the Commission including financial statements meeting the requirements of the Commission’s Item 310 of Regulation S-B.All purchasers were provided the opportunity to ask questions of Concierge’s management. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Some of the information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this report includes forward-looking statements based on our current management’s expectations. There can be no assurance that actual results, outcomes or business conditions will not differ materially from those projected or suggested in such forward-looking statements as a result of various factors, including, among others, our limited operating history, unpredictability of future operating results, competitive pressures and the other potential risks and uncertainties. The following discussion and analysis should be read in conjunction with the financial statements and the accompanying notes thereto and is qualified in its entirety by the foregoing and by more detailed financial information appearing elsewhere.See "Financial Statements." The Company, through Planet Halo and Wireless Village, had been selling subscriptions to its wireless Internet access service in various increments, including daily, weekly, monthly and yearly since 2007. During the fiscal year ending June 30, 2011, we completed the transition away from this business and refocused our efforts, through our majority owned subsidiary Wireless Village now called Janus Cam, on the sale and distribution of mobile video surveillance systems, generically known as “drive cams”. Planet Halo, a wholly owned subsidiary, had been involved with product research and development since July 2011 and as a result had insignificant revenues for the years ending June 30, 2013 and 2012. Planet Halo had been accumulating debt through loans where proceeds were used for further product development and research. On January 31, 2013 the Company executed a stock redemption agreement whereby we sold the corporation in a stock-for-stock transaction to a shareholder in Concierge Technologies. As of June 30, 2014 Janus Cam is our only subsidiary. Planet Halo operations are accounted for through January 31, 2013 as discontinued operations and have been eliminated from the Consolidated Balance Sheet for the year ending June 30, 2013 for comparison purposes. Since September 2010, Janus Cam has brought expertise in mobile digital camera deployment into the company by partnering with several industry professionals and a manufacturer of camera and DVR products. In order to gain this expertise we conveyed approximately 49% of our equity ownership in Janus Cam to these professionals. On January 31, 2013 we effectuated an agreement to buy out the minority stakeholders in a stock exchange transaction whereby the shareholders of the non-controlling interest exchanged their shares in Janus Cam for shares in Concierge Technologies. As a result, there is no income attributed to non-controlling interests on the Consolidated Statements of Operations for year ending June 30, 2014. 10 Janus Cam purchases hardware, including cabling, connectors, hard drives, wireless transceivers, cameras and various other hardware items, for configuration prior to release to end users. These items are either listed in inventory if held beyond the close of the current accounting period, or summarized as “cost of goods sold” when sold with resulting revenues recorded as hardware sales. Inventory orders which have been paid for, or partially paid for, in advance of receipt are classified as Advance to Suppliers. Generally, hardware is sold to customers who arrange for their own installation of the product in their vehicles. In some instances, installation services were supplied along with the sale of the new camera, or other product, which may include pre-programming of functions prior to shipment. The charges for services such as these are recorded as support services and are usually insignificant when compared to net revenues with totals for the years ending June 30, 2014 and 2013 as $8,743and $1,228 respectively. These revenues are combined with hardware sales for Janus Cam which, for the years ended June 30, 2014, were up 2.4% to $2,259,385 as compared to the year ending June 30, 2013 where hardware sales were recorded as $2,206,528. Combined hardware and support revenues were $2,268,127 and $2,207,756 for the years ending June 30, 2014 and June 30, 2013 respectively, an increase of 2.7%. Management attributes the increase in revenues during the current year when compared to the prior year’s revenues as indicative of the timing of customer orders and trade show appearances rather than an increase in overall sales performance. In addition to revenues from hardware sales and support services, income not included in the net revenue total but listed as other income totaled $58,701 for the years ending June 30, 2014 and $11,557 for 2012. Other income is comprised of recovered shipping expenses charged to Janus Cam customers of $11,557 for the year ended June 30, 2013 and for the year ended June 30, 2014 other income of $13,437 is attributed to recovered shipping expenses, a difference of $1,880 and generally in line with the difference in sales volume. The remaining balance in other income, $45,264, is attributed to a downward adjustment of calculated California sales tax liability of $44,649, a correction connected to the liabilities recorded in the sale of Planet Halo of $1,100, credit card balance adjustments of $2,100, a decrease in the cost of goods sold of $12,080 and a downwards adjustment in inventory of $14,715. Accounts receivable, net allowance for doubtful accounts of $25,186, at June 30, 2014 and June 30, 2013 were recorded at $159,047and $113,386 respectively, an increase of $45,661 or 40%. The receipt of payment in relation to the period ending, not an increase in general in account receivable aging, resulted in the lower accounts receivable. The overall aging of accounts or the risk of collection has not been affected. Overall, consolidated net revenues, including other income, of $2,326,828 for the year ending June 30, 2014 were up $107,515 from $2,219,313 (after deducting adjustments to sales tax and interest from other income) for the year ending June 30, 2013, an increase of 4.8%. Cost of revenues for the year ending June 30, 2014 and 2013 were $1,318,657and $1,237,813 respectively, representing a decrease in gross profit percentage of approximately 2%. Management attributes the decline in gross profit margin to the transition to a new product necessitating the discounted liquidation of then-existing inventory. The company incurred a loss from continuing operations (before provisions for income taxes), for the year ended June 30, 2014 of $319,019 as compared to a loss of $189,322 for the year ended June 30, 2013. After giving consideration to income tax of $800, the net loss on a consolidated basis for the year ended June 30, 2014 was $319,819 as compared to net income, after giving consideration to income tax of $22,763, income from discontinued operations (including gain on disposal of our subsidiary) of $275,686, and loss attributed to non-controlling interest of $31,375, for the year ended June 30, 2013 of $94,976. Our net loss from continuing operations has increased by $107,734 to $319,819 over the current year when compared to the previous year where net loss from continuing operations was $212,085, including income tax provision. Management attributes the increased loss to heightened staff expenses, including hiring of additional employees, new employee agreements and the related benefit costs, lower profit margins to liquidate discontinued product and the cost of new product development coupled with loan interest on borrowed funds. Plan of Operation for the Next Twelve Months Our plan of operation for the next twelve months is to expand the sales and marketing effort of Janus Cam through implementation of distribution channels and addition of new products, including a branding and promotion of a proprietary product offering. Additionally, we intend to approach the consumer electronics market with a lower-cost version of the in-vehicle recording device. For the coming year we intend to focus on sourcing new technologies and/or devices synergistic to the business of Janus Cam, including the consumer market, and the industry of fleet management in general. By these initiatives we hope to: ● continue to gain market share in the field of mobile incident reporting ● increase our gross revenues, ● lower our operating costs by unburdening certain selling expenses to third party distributors, ● source and retain staff experienced in the field of software development andapplication of database report writing functions, ● have sufficient cash reserves to pay down accrued expenses ● attract partners in related fields of software development to participate in consolidated product bundling and service offerings involving our camera Liquidity In years prior to 2011, our primary source of operating capital has been funding sourced through insiders or shareholders under the terms of unsecured promissory notes. We have been able, through operating revenues, to remain current on all debt service and vendor payables for the two years hence. However, sufficient funds have been unavailable to eliminate aging note payables accrued from years prior and repayment of debts incurred during the current year. Management believes that, through execution of our current business plan, the Company will be able to continue to pay its financial obligations and to begin reduction of its accrued liabilities in the coming fiscal year. 11 During the current fiscal year Concierge has begun to receive a management fee from Janus Cam for the cost of financial reporting, audits and corporate governance. A portion of this fee is paid to the Wallen Group, a California general partnership controlled by David Neibert, our CEO, for consulting services directed towards the administration of the Company. The management staff at Janus Cam, including two of our directors, are paid in accordance with employment contracts on a salaried basis. Other outside directors are not compensated for their efforts. The management fees charged to Janus Cam by Concierge are equal to estimates of the costs to be incurred relevant to maintaining our public reporting status and to operate the business of Concierge. Because Concierge has no other sources of income beyond the management fees there is no expectation of profits apart from those of Janus Cam on a consolidated basis for the coming fiscal year. Off-Balance Sheet Arrangements As of September 30, 2014, our company has not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have ● an obligation under a guarantee contract, ● a retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets, ● an obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by, and material to, us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging, or research and development services with, us. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements of the company appear as follows: Report of Independent Registered Public Accounting Firm 13 Consolidated Balance Sheets, as of June 30, 2014 and 2013 14 Consolidated Statements of Operations, Years Ended June 30, 2014 and 2013 15 Statements of Changes in Stockholders’ Deficit, June 30, 2014 and 2013 16 Consolidated Statements of Cash Flows, Years Ended June 30, 2014 and 2013 17 Notes to Consolidated Financial Statements 18 12 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholders Concierge Technologies, Inc. We have audited the accompanying consolidated balance sheets of Concierge Technologies, Inc. and its subsidiaries (the "Company") as of June 30, 2014 and 2013, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for each of the years in the two-year period ended June 30, 2014. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Concierge Technologies, Inc. and its subsidiaries as of June 30, 2014 and 2013, and the results of its operations and its cash flows for each of the years in the two-year period ended June 30, 2014 in conformity with accounting principles generally accepted in the United States of America. The Company's financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has incurred cumulative losses of $4,893,709. These factors along with those discussed in Note 4 to the financial statements, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 4.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ Kabani & Company, Inc. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, California September 30, 2014 13 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, June 30, ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net allowance for doubtful accounts of $25,186 Due from related party Inventory, net Other current assets Total current assets Security deposits Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Advance from customers Notes payable - related parties Notes payable - Convertible Debenture, net - Related party convertible debenture, net - Total current liabilities NON-CURRENT LIABILITIES: Related party convertible debenture, net - Total long term liabilities - Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 Series A: 206,186 shares issued and outstanding at June 30, 2014 and 2013 Series B: 9,498,409 shares issued and outstanding at at June 30, 2014 and 2013 Common stock, $0.001 par value; 900,000,000 shares authorized; 240,337,841 shares issued and outstanding at at June 30, 2014 and 240,284,270 as of June 30, 2013 Additional paid-in capital Accumulated deficit ) ) Total ) ) Total liabilities and Stockholders'deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 14 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended June 30 Net revenue $ $ Cost of revenue Gross profit Operating expense General & administrative expense Operating Loss ) ) Other income (expense) Other income Interest expense ) ) Beneficial conversion feature expense - ) Total other income (expense) ) Loss from continuing operations before income taxes ) ) Provision of income taxes Loss from Continuing Operations ) ) Income (Loss) from Discontinued Operations : Income from Discontinued Operations (including Gain on disposal of subsidiary) - Loss from discontinued subsidiary - ) Income (Loss) from Discontinued Operations - Net Income (Loss) ) Loss attributable to Non-controlling interest - ) Net Income (Loss) attributable to Concierge Technologies $ ) $ Weighted average shares of common stock * Basic & Diluted Diluted Net loss per common share- continuing operations Basic & Diluted $ ) $ ) Diluted $ ) $ ) Net loss per common share- discontinued operations Basic & Diluted $ $ ) Diluted $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 15 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES STATEMENTS OF CHANGES IN DEFICIT FOR THE YEARS ENDED JUNE 30, 2 Preferred Stock (Series A) Preferred Stock (Series B) Common Stock Total Number of Par Number of Par Number of Par Additional Accumulated Concierges' Shares Value Shares Value Shares Value Paid In Capital Deficit Deficit Balance at July 1, 2012 ) ) Series B preferred shares issued in settlement of debenture - Forgiveness of related party loans - Series B preferred shares issued to acquire Non Controlling Interest - Series B preferred shares converted to common stock - - ) ) ) - - Series B preferred shares cancelled in lieu of sale of subsidiary - - ) ) - - ) - ) Gain on sale of subsidiary - Net income from continuing operations for the year ended June 30, 2013 - ) ) Balance at June 30, 2013 $ ) $ ) Common stock issued for loan commitment fee 54 Net loss for the year ended June 30, 2014 $ ) ) Balance at June 30, 2014 ) ) The accompanying notes are an integral part of these consolidated financial statements. 16 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2 For the years ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (Loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities Gain on disposal of subsidiary - ) Non-controlling interest - ) Depreciation Allowance for bad debt - Beneficial conversion feature expense - Amortization of debt issuance cost - Share based compensation - (Increase) decrease in current assets: Accounts receivable ) Advance to supplier - ) Inventory ) ) Other current assets - Increase (decrease) in current liabilities: Accounts payable & accrued expenses Accounts payable - related parties - ) Advances from customers ) Net cash used in operating activities - continuing operations ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Due from related party ) ) Net cash used in investing activities- continuing operations ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party notes payable - Proceeds from notes payable & debentures - Net cash provided by financing activities - continuing operations - Net cash provided by financing activities - discontinued operations - Net cash provided by financing activities NET DECREASE IN CASH & CASH EQUIVALENTS ) ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest paid $ $
